[ex104fifththirddlhformof001.jpg]
6572663.2 SECURITY AGREEMENT THIS SECURITY AGREEMENT dated as of the 2nd day of
May, 2016 (“this Agreement”), by and between [DLH Holdings Corp.]/[DLH
Solutions, Inc.]/[Danya International LLC] (the “Pledgor”) and Fifth Third Bank
(“Bank”) is being executed in connection with the Loan Agreement, dated the same
date, between Pledgor, Danya International, LLC, and DLH Solutions, Inc. and the
Bank (the “Loan Agreement”) 1. THE SECURITY. As security for any and all of the
Indebtedness (as defined below) the Pledgor hereby assigns and grants to Bank a
security interest in the following described property now owned or hereafter
acquired by the Pledgor (“Collateral”): (a) All accounts, contract rights,
chattel paper, instruments, deposit accounts, letter of credit rights, payment
intangibles and general intangibles, including all amounts due to the Pledgor
from a factor; rights to payment of money from the Bank under any Swap (as
defined in Paragraph 2 below); and all returned or repossessed goods which, on
sale or lease, resulted in an account or chattel paper. (b) All inventory,
including all materials, work in process and finished goods. (c) All of the
Pledgor’s deposit accounts with the Bank. The Collateral shall include any
renewals or rollovers of the deposit accounts, any successor accounts, and any
general intangibles arising therefrom or related thereto. (d) All equipment,
including vehicles, trailers and any equipment or goods for which certificates
of title are issued. (e) All instruments, notes, chattel paper, documents,
certificates of deposit, of every type. The Collateral shall include all liens,
security agreements, leases and other contracts securing or otherwise relating
to the foregoing. (f) All negotiable and nonnegotiable documents of title
covering any Collateral. (g) All accessions, attachments and other additions to
the Collateral. (h) All substitutes or replacements for any Collateral, all cash
or non- cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts, letters of credit, guaranties or other
supporting obligations covering the Collateral, and any causes of action
relating to the Collateral. (i) All commercial tort claims. (j) All of the
Pledgor’s deposit accounts with the Bank. The Collateral shall include any
renewals or rollovers of the deposit accounts, any successor accounts, and any
general intangibles and choses in action arising therefrom or related thereto.



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof002.jpg]
DLH– Security Agreement Page 2 of 9 6572663.2 (k) All general intangibles. The
Collateral shall include all good will connected with or symbolized by any of
such general intangibles. (l) All books and records pertaining to any
Collateral, including but not limited to any computer-readable memory and any
computer hardware or software necessary to process such memory (“Books and
Records”). Notwithstanding the forgoing, the Collateral shall expressly exclude
any contract, instrument or chattel paper (except for any account) in which
Pledgor has any right, title or interest if and to the extent such contract,
instrument or chattel paper includes a provision containing a restriction on
assignment such that the creation of a security interest in the right, title or
interest of such Pledgor therein would be prohibited and would, in and of
itself, cause or result in a default thereunder enabling another person party to
such contract, instrument or chattel paper to enforce any remedy with respect
thereto. 2. THE INDEBTEDNESS. The Collateral secures and will secure all
Indebtedness of Pledgor, DLH Solutions, Inc.. and Danya International, LLC to
the Bank. Each party obligated under any Indebtedness is referred to in this
Agreement as a “Debtor.” “Indebtedness” is used in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of the
Debtor, now or hereafter existing, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, including
under any swap, derivative, foreign exchange, hedge, or other arrangement
(“Swap”), deposit, treasury management or other similar transaction or
arrangement, and whether the Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable. “Indebtedness” secured by the Collateral of such Pledgor shall
not include obligations arising under any Swap to which it is not party if, and
to the extent that, all or a portion of the guaranty by such Pledgor to the Bank
of, or the grant by such Pledgor of a security interest to the Bank to secure,
such Swap, would violate the Commodity Exchange Act (7 U.S.C., Sec. 1. et. seq.)
by virtue of such Pledgor’s failure to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guaranty
or grant of such security interest becomes effective with respect to such Swap.
3. PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing: (a) The Pledgor agrees: (i)
to indemnify the Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by any Collateral; (ii) to permit the Bank to
exercise its rights under this Agreement; (iii) to execute and deliver such
documents as the Bank deems necessary to create, perfect and continue the
security interests contemplated by this Agreement; (iv) not to change its name
(including, for an individual, the Pledgor’s name on any driver’s license or
special identification card issued by any state), and as applicable, its chief
executive office, its principal residence or the jurisdiction in which it is
organized and/or registered or its business structure without giving the Bank at
least 30 days prior written notice; (v) not to change the places where the
Pledgor keeps any Collateral or the Pledgor's Books and Records concerning the
Collateral without giving the Bank prior written notice of the address to which
the Pledgor is moving same; and (vi) to cooperate with the Bank in perfecting
all security interests granted by this Agreement and in obtaining such
agreements from third parties as the Bank deems



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof003.jpg]
DLH– Security Agreement Page 3 of 9 6572663.2 necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
under this Agreement. (b) The Pledgor agrees with regard to the Collateral,
unless the Bank agrees otherwise in writing: (i) that the Bank is authorized to
file financing statements in the name of the Pledgor to perfect the Bank's
security interest in the Collateral; (ii) that the Bank is authorized to notify
any account debtors, any buyers of the Collateral, or any other persons of the
Bank's interest in the Collateral; (iii) where applicable, to operate the
Collateral in accordance with all applicable statutes, rules and regulations
relating to the use and control of the Collateral, and not to use any Collateral
for any unlawful purpose or in any way that would void any insurance required to
be carried; (iv) not to remove the Collateral from the Pledgor's premises except
in the ordinary course of the Pledgor's business; (v) to pay when due all
license fees, registration fees and other charges in connection with any
Collateral; (vi) not to permit any lien on the Collateral, including without
limitation, liens arising from repairs to or storage of the Collateral, except
in favor of the Bank; (vii) not to sell, hypothecate or dispose of, nor permit
the transfer by operation of law of, any Collateral or any interest in the
Collateral, except sales of inventory to buyers in the ordinary course of the
Pledgor's business; (viii) to permit the Bank to inspect the Collateral at any
time; (ix) to keep, in accordance with generally accepted accounting principles,
complete and accurate Books and Records regarding all the Collateral, and to
permit the Bank to inspect the same and make copies at any reasonable time; (x)
if requested by the Bank, to receive and use reasonable diligence to collect the
Collateral consisting of accounts and other rights to payment and proceeds, in
trust and as the property of the Bank, and to immediately endorse as appropriate
and deliver such Collateral to the Bank daily in the exact form in which they
are received together with a collection report in form satisfactory to the Bank;
(xi) not to commingle the Collateral, or collections with respect to the
Collateral, with other property; (xii) to give only normal allowances and
credits and to advise the Bank thereof immediately in writing if they affect any
rights to payment or proceeds in any material respect; (xiii) from time to time,
when requested by the Bank, to prepare and deliver a schedule of all the
Collateral subject to this Agreement and to assign in writing and deliver to the
Bank all accounts, contracts, leases and other chattel paper, instruments, and
documents; (xiv) in the event the Bank elects to receive payments or rights to
payment or proceeds hereunder, to pay all expenses incurred by the Bank,
including expenses of accounting, correspondence, collection efforts, reporting
to account or contract debtors, filing, recording, record keeping and other
expenses; and (xv) to provide any service and do any other acts which may be
necessary to maintain, preserve and protect all the Collateral and, as
appropriate and applicable, to keep all the Collateral in good and saleable
condition, to deal with the Collateral in accordance with the standards and
practices adhered to generally by users and manufacturers of like property, and
to keep all the Collateral free and clear of all defenses, rights of offset and
counterclaims. 4. BANK RIGHTS. The Pledgor appoints the Bank its attorney in
fact to perform any of the following rights, which are coupled with an interest,
are irrevocable until termination of this Agreement and may be exercised from
time to time by the Bank's officers and employees, or any of them, whether or
not the Pledgor is in default: (a) to perform any obligation of the Pledgor
hereunder in the Pledgor's name or otherwise; (b) to release persons liable on
the Collateral and to give receipts and acquittances and compromise disputes;
(c) to release or substitute security; (d) to prepare, execute, file, record or
deliver notes, assignments, schedules,



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof004.jpg]
DLH– Security Agreement Page 4 of 9 6572663.2 designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like documents to perfect, preserve
or release the Bank's interest in the Collateral; (e) to take cash, instruments
for the payment of money and other property to which the Bank is entitled; (f)
to verify facts concerning the Collateral by inquiry of obligors thereon, or
otherwise, in its own name or a fictitious name; (g) to endorse, collect,
deliver and receive payment under instruments for the payment of money
constituting or relating to the Collateral; (h) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by the
Bank, at the Bank's sole option, toward repayment of the Indebtedness or, where
appropriate, replacement of the Collateral; (i) to enter onto the Pledgor's
premises in inspecting the Collateral; (j) to make withdrawals from and to close
deposit accounts or other accounts with any financial institution, wherever
located, into which proceeds may have been deposited, and to apply funds so
withdrawn to payment of the Indebtedness; (j) to preserve or release the
interest evidenced by chattel paper to which the Bank is entitled and to endorse
and deliver any evidence of title; and (k) to do all acts and things and execute
all documents in the name of the Pledgor or otherwise, deemed by the Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights. 5. DEFAULTS. Any one or more of the following
shall be a default hereunder: (a) The occurrence of any defined or described
event of default under, or any default in the performance of or compliance with
any obligation, agreement, representation, warranty, or other provision
contained in (i) this Agreement, or (ii) any other contract or instrument
evidencing the Indebtedness, and such breach remains uncured for more than
thirty (30) days. (b) Any involuntary lien of any kind or character attaches to
any Collateral, except for liens for taxes not yet due. (c) The Bank fails to
have an enforceable first lien (except for any Permitted Liens) on or security
interest in the Collateral. (d) Any custodian, receiver or trustee is appointed
to take possession, custody or control of all or a substantial portion of the
property of the Pledgor or of any guarantor or other party obligated under any
Indebtedness. 6. BANK’S REMEDIES AFTER DEFAULT. Following the occurrence of an
Event of Default which has not been cured within any applicable cure period, the
Bank may do any one or more of the following: (a) Declare any Indebtedness
immediately due and payable, without notice or demand.



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof005.jpg]
DLH– Security Agreement Page 5 of 9 6572663.2 (b) Enforce the security interest
given hereunder pursuant to the Uniform Commercial Code and any other applicable
law. (c) Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.
(d) Require the Pledgor to obtain the Bank’s prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory. (e) Require the Pledgor to segregate all collections
and proceeds of the Collateral so that they are capable of identification and
deliver daily such collections and proceeds to the Bank in kind. (f) Require the
Pledgor to direct all account debtors to forward all payments and proceeds of
the Collateral to a post office box under the Bank’s exclusive control. (g)
Require the Pledgor to assemble the Collateral, including the Books and Records,
and make them available to the Bank at a place designated by the Bank. (h) Enter
upon the property where any Collateral, including any Books and Records, are
located and take possession of such Collateral and such Books and Records, and
use such property (including any buildings and facilities) and any of the
Pledgor’s equipment, if the Bank deems such use necessary or advisable in order
to take possession of, hold, preserve, process, assemble, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. (i) Demand and collect any payments on and proceeds of the
Collateral. In connection therewith the Pledgor irrevocably authorizes the Bank
to endorse or sign the Pledgor’s name on all checks, drafts, collections,
receipts and other documents, and to take possession of and open the mail
addressed to the Pledgor and remove therefrom any payments and proceeds of the
Collateral. (j) Grant extensions and compromise or settle claims with respect to
the Collateral for less than face value, all without prior notice to the
Pledgor. (k) Use any of the Pledgor’s rights and interests in any Intellectual
Property now owned or hereafter acquired by the Pledgor, if the Bank deems such
use necessary or advisable in order to take possession of, hold, preserve,
process, assemble, prepare for sale or lease, market for sale or lease, sell or
lease, or otherwise dispose of, any Collateral. The Pledgor agrees that any such
use shall be without any additional consideration to the Pledgor. As used in
this paragraph, “Intellectual Property” includes, but is not limited to, all
trade secrets, computer software, service marks, trademarks, trade names, trade
styles, copyrights, patents, applications for any of the foregoing, customer
lists, working drawings, instructional manuals, and rights in processes for
technical manufacturing, packaging and labeling, in which the Pledgor has any
right or interest, whether by ownership, license, contract or otherwise.



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof006.jpg]
DLH– Security Agreement Page 6 of 9 6572663.2 (l) Have a receiver appointed by
any court of competent jurisdiction to take possession of the Collateral. The
Pledgor hereby consents to the appointment of such a receiver and agrees not to
oppose any such appointment. (m) Take such measures as the Bank may deem
necessary or advisable to take possession of, hold, preserve, process, assemble,
insure, prepare for sale or lease, market for sale or lease, sell or lease, or
otherwise dispose of, any Collateral, and the Pledgor hereby irrevocably
constitutes and appoints the Bank as the Pledgor’s attorney-in- fact to perform
all acts and execute all documents in connection therewith. (n) Without notice
or demand to the Pledgor, set off and apply against any and all of the
Indebtedness any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness, at any time held or owing by
the Bank or any of the Bank’s agents or affiliates to or for the credit of the
account of the Pledgor or any guarantor or endorser of the Pledgor’s
Indebtedness. (o) Exercise all rights, powers and remedies which the Pledgor
would have, but for this Agreement, with respect to all Collateral. (p) Receive,
open and read mail addressed to the Pledgor. (q) Resort to the Collateral under
this Agreement, and any other collateral related to the Indebtedness, in any
order. (r) Exercise any other remedies available to the Bank at law or in
equity. 6. MISCELLANEOUS. (a) Any waiver, express or implied, of any provision
hereunder and any delay or failure by the Bank to enforce any provision shall
not preclude the Bank from enforcing any such provision thereafter. (b) The
Pledgor shall, at the request of the Bank, execute such other agreements,
documents, or instruments, in connection with this Agreement as the Bank may
reasonably deem necessary. (c) All notes, security agreements, subordination
agreements and other documents executed by the Pledgor or furnished to the Bank
in connection with this Agreement must be in form and substance satisfactory to
the Bank. (d) This Agreement shall be governed by and construed according to the
laws of the State of Georgia, to the jurisdiction of which the parties hereto
submit. (e) All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof007.jpg]
DLH– Security Agreement Page 7 of 9 6572663.2 exercise of any right or remedy
shall not preclude the further exercise thereof or the exercise of any other
right or remedy. (f) All terms not defined herein are used as set forth in the
Uniform Commercial Code. (g) In the event of any action by the Bank to enforce
this Agreement or to protect the security interest of the Bank in the
Collateral, or to take possession of, hold, preserve, process, assemble, insure,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral, the Pledgor agrees to pay immediately the costs and
expenses thereof, together with reasonable attorney’s fees actually incurred to
the extent permitted by law. (h) In the event the Bank seeks to take possession
of any or all of the Collateral by judicial process, the Pledgor hereby
irrevocably waives any bonds and any surety or security relating thereto that
may be required by applicable law as an incident to such possession, and waives
any demand for possession prior to the commencement of any such suit or action.
(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter, provided, however, that this Agreement shall
terminate, and Pledgor shall be entitled to a release of all liens and security
interests created hereby at such time as (i) Pledgor pays the Loan in full and
the obligations of Bank to make any further Advances to Pledgor is terminated
and (ii) any Swap then in effect either (1) is terminated and all termination
payments have been paid in full, (2) has been assigned or cash collateralized,
to the extent permitted by the terms of the Swap or (3) is, by the mutual
agreement of Pledgor and Bank, left in effect notwithstanding the repayment of
the Loan. (j) The Bank’s rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by the Bank
of any of the Indebtedness or the Collateral, the Bank thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor. 7. FINAL
AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A)
THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO THE
SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET, OR OTHER
WRITTEN



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof008.jpg]
DLH– Security Agreement Page 8 of 9 6572663.2 OUTLINE OF TERMS AND CONDITIONS
EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS
OF THE PARTIES. 8. Waiver of Notice for Immediate Writ of Possession. Pledgor
hereby acknowledges that the Indebtedness arises out of a “commercial
transaction” as that term is defined in the O.C.G.A. Sec. 44-14-260 (1)
concerning foreclosure of mortgages on personalty, and agrees that if a default
has occurred and is continuing, Bank shall have the right to an immediate writ
of possession without notice of hearing, and Pledgor hereby knowingly and
intelligently waives any and all rights it may have to any notice and posting of
a bond prior to seizure by Bank, its transferees, assigns or successors in
interest of the Collateral or any portion thereof. The foregoing is intended by
Pledgor as a “waiver” as that term is defined in the O.C.G.A. Sec 44-14-260 (3)
relating to foreclosure of mortgages on personalty. 9. Inactive Subsidiaries.
Notwithstanding anything to the contrary in this Agreement, the Bank
acknowledges that the Board of Directors of the Pledgor has previously
authorized the dissolution of Pledgor’s inactive subsidiaries set forth on
Schedule 7.14(3) of the Loan Agreement and from time to time during the 180-day
period from the date hereof, the Pledgor may liquidate and dissolve one or more
of such inactive subsidiaries and remove such subsidiaries from the Collateral
subject to this Agreement. Pledgor shall not be required to obtain the prior
written consent of the Bank with respect to any such dissolution but shall
provide written notice thereof within three (3) business days of the effective
date of any such dissolution. In the event that at the end of such 180-day
period all such subsidiaries have not yet been dissolved, the Pledgor shall
report the status of such dissolutions to the Bank and may request an additional
60-day extension from the Bank to complete the dissolutions of all remaining
inactive subsidiaries. [Signatures begin on next page]



--------------------------------------------------------------------------------



 
[ex104fifththirddlhformof009.jpg]
DLH– Security Agreement Page 9 of 9 6572663.2 IN WITNESS WHEREOF, the parties
hereto have caused this Security Agreement to be executed by their authorized
representatives as of the day and year first written above. BANK: FIFTH THIRD
BANK ADDRESS: BY:/ Fifth Third Bank 3344Peachtree Road, NE Suite 800 Name: __
__________________ Atlanta, GA 30326 Title: __ ___________ PLEDGOR: [DLH
HOLDINGS CORP.]/ [DLH SOLUTIONS, INC.]/ [DANYA INTERNATIONAL, LLC]: ADDRESS: BY:
DLH Holdings Corp. 3565 Piedmont Road, NE Name: Kathryn JohnBull Atlanta, GA
30305 Title: Chief Financial Officer



--------------------------------------------------------------------------------



 